284 U.S. 576
52 S. Ct. 27
76 L. Ed. 500
George T. MITCHELL, Attorney General of the State of  Mississippi, et al., etc., appellants,v.PENNY STORES, Incorporated.
No. 5.
Supreme Court of the United States
October 26, 1931

PER CURIAM.


1
In this suit, brought to enjoin the enforcement of the provisions of sections (2-c), 11, and 13 of article 1 of chapter 90 of the Laws of Mississippi of 1930, an application was made to the District Court of the United States for an interlocutory injunction. The District Court, composed of three judges (U. S. C., title 28, § 380 (28 USCA § 380)), granted an interlocutory injunction upon the giving by the plaintiffs of a bond payable to the State of Mississippi in the sum of $5,000, conditioned as required by law, restraining the enforcement of the statutory provisions until the cause could be fully heard and determined. No opinion was rendered by the District Court, and the only question presented by the record upon this appeal is whether the District Court abused its discretion in granting an injunction until the case could be heard upon the merits. Alabama et al. v. United States, 279 U.S. 229, 231, 49 S. Ct. 266, 73 L. Ed. 675; United Fuel Gas Co. v. Public Service Commission, 278 U.S. 322, 326, 49 S. Ct. 157, 73 L. Ed. 402; National Fire Insurance Co. v. 288, 74 L. Ed. 881. U. S. 331, 338, 50 S. Ct. 288, 74 L. Ed. 881. The order was made prior to the decision of this Court in State Board of Commissioners v. Jackson, 283 U.S. 527, 51 S. Ct. 540, 75 L. Ed. 1248, 73 A. L. R. 1464, and, as no abuse of discretion is shown, the order must be affirmed.


2
Messrs. J. A. Lauderdale, of Jackson, Miss., and W. Lee Guice, of Biloxi, Miss., for appellants.


3
Mr. William H. Walters, of Phillipsburg, N. J., for appellee.